Citation Nr: 1019056	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from November 1942 
to October 1947 and active service in the Army from March 
1948 to December 1949 and from December 1955 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The competent evidence demonstrates that the Veteran's 
hypertension is directly caused by his service-connected 
disability of type II diabetes mellitus.


CONCLUSION OF LAW

1.  Hypertension is proximately due to or the result of a 
service-connected disability, diabetes mellitus, type II.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the Board is granting entitlement to service connection 
for hypertension secondary to service-connected diabetes 
mellitus, type II, the entire benefit sought on appeal, in 
essence, has been granted.  Thus, no purpose would be served 
by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

Where a Veteran served 90 days or more during a period of war 
and hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Veteran contends that his hypertension should receive 
secondary service connection to his type II diabetes 
mellitus.  Having been granted service connection for type II 
diabetes mellitus, it is necessary to determine whether the 
Veteran's hypertension is proximately due to or the result of 
the service-connected type II diabetes mellitus, or whether 
type II diabetes mellitus chronically worsened the 
hypertension.  In addition, if secondary service connection 
is denied, the Board must also determine if the Veteran is 
entitled to direct service connection for hypertension.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).  As will be further 
explained below, the Veteran's hypertension is found to have 
been caused by the Veteran's service-connected diabetes 
mellitus, type II, and as such the amendment, pertaining to 
aggravation, is not relevant in this instance.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The issue of secondary service connection for hypertension 
resulting from service-connected diabetes mellitus, type II 
is addressed in an October 2007 compensation and pension 
(C&P) examination and a February 2008 letter from the 
Veteran's treating physician.  In the February 2008 letter, 
the Veteran's treating physician notes that the Veteran's 
diabetes mellitus, type II was first diagnosed in March 1965 
while the Veteran was still on active duty and that the 
Veteran's hypertension was diagnosed in approximately 1990.  
The examiner further states that he believes that the 
Veteran's hypertension is secondary to Veteran's longstanding 
diabetes mellitus, type II.  The Board notes that the letter 
indicates that the examiner reviewed the Veteran's service 
treatment records, in relevant part, and used them in making 
his decision.  

The Board notes that the Veteran was afforded a C&P 
examination to determine the current severity of his service-
connected diabetes mellitus, type II, and to determine 
whether his diabetes mellitus, type II, had caused his 
hypertension.  In the October 2007 C&P examination report, 
the examiner opined that it is as likely as not that the 
Veteran's hypertension is not secondary to his diabetes 
mellitus, type II.  The Board acknowledges the examiner's 
opinion, however, the examiner's opinion is based primarily 
on the statement of the Veteran and the Veteran's daughter 
that the Veteran did not have diagnosis of hypertension, and 
the Board finds a lack of credibility in this statement.  In 
this regard, there are treatment reports of record that note 
that the Veteran has a diagnosis of hypertension, including a 
May 2007 VA examination report which also notes that the 
Veteran had been diagnosed with dementia.  Indeed, the report 
notes that the Veteran is confused and not a good historian.  
As will be further explained below, the Board finds that the 
October 2007 C&P examiner's reliance upon an incorrect 
statement by the Veteran and his daughter discredits the 
examiner's opinion.

The opinion offered by the October 2007 C&P examiner is 
considerably weakened by the fact that there is no indication 
that the doctor reviewed any other relevant evidence in the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Therefore, 
the medical opinion, in context, is merely the recordation of 
the history as related by the Veteran, and does not represent 
a probative medical conclusion or opinion by the author.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the C&P 
examiner's medical opinion is credible in light of all the 
evidence.  In fact, the Board may reject a medical opinion 
that is based on facts provided by the Veteran which have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the Veteran which 
formed the basis for the opinion.  Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements 
of the Veteran if rebutted by the overall weight of the 
evidence).  In this regard it is noted that the Veteran 
stated that he had not been diagnosed with hypertension and 
treatment reports of record, including the above mentioned 
May 2007 VA treatment report and an August 2006 private 
treatment report, contradict this statement.  Additionally, 
as noted above, the February 2008 treating physician's letter 
indicates that the Veteran was diagnosed with hypertension in 
approximately 1990.  

For the reasons discussed above, the Board finds the opinion 
of the Veteran's treating physician, as stated in the 
February 2008 letter, to be more probative.  Based on the 
fact, as noted above, that the October 2007 C&P examiner 
relied on inaccurate information provided by the Veteran and 
his daughter in determining the relationship between the 
Veteran's service-connected diabetes mellitus, type II and 
his hypertension, including that the Veteran had no diagnosis 
of hypertension in direct contradiction to previous treatment 
records.  As such, the October 2007 C&P examiner's opinion is 
simply not persuasive.

In consideration of all of the above, the Board notes that 
the positive and negative evidence are in relative equipoise 
and therefore must be decided in favor of the Veteran.  
Positive evidence in favor of service connection includes 
both the positive nexus opinion of the Veteran's treating 
physician in the February 2008 letter and the lack of 
credibility in the October 2007 C&P examiner's opinion.  
Additionally it is noted that an August 2006 private examiner 
and a May 2007 VA examiner have diagnosed the Veteran with 
hypertension.  The Board finds that the evidence is in 
relative equipoise and concludes that service connection for 
hypertension secondary to service-connected diabetes 
mellitus, type II, may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hypertension secondary 
to the service-connected disability of diabetes mellitus, 
type II is granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for COPD.

The Board notes initially that the Veteran was diagnosed with 
COPD in an August 2006 private treatment report and in a May 
2007 VA treatment report.  As such the Board finds that the 
Veteran does have a current disability as required by 
38 C.F.R. § 3.303 (2009).

With regard to the service treatment records, the Board notes 
that the Veteran's Navy entrance examination dated November 
1942 notes that the Veteran's respiratory system is normal, 
as does his October 1947 Navy exit examination report.  The 
Board notes that the Veteran's Army entrance examination is 
not of record; however the first available report of medical 
examination, dated in November 1961 reveals that the 
Veteran's lungs and chest were listed as normal.  In a July 
1964 annual physical report, it is noted, however, that the 
Veteran's lungs and chest were listed as abnormal because the 
Veteran suffers from wheezing as a result of his chronic 
bronchitis which is also noted on the examination report.  
The Board acknowledges that the remainder of the Veteran's 
report of medical examinations, including his July 1969 
separation examination, fail to note that the Veteran suffers 
from any disability with regard to his respiratory system.  

In addition to a current diagnosis of COPD and in-service 
evidence of a lung disorder, the Board notes that a February 
2008 letter from the Veteran's treating physician notes that 
the Veteran's service treatment records are significant for 
COPD.  The examiner furthers opines that the Veteran's 
current diagnosis of COPD is directly related to the COPD 
reflected in his in-service treatment records.  While the 
Veteran's service treatment records do not provide a 
diagnosis of COPD, there is evidence that the Veteran 
suffered from a chronic lung disorder, bronchitis.  

The Board notes that the Veteran has a current diagnosis of 
COPD, evidence of lung disorders in service, including 
chronic bronchitis, and a positive nexus from a treating 
physician.  The Board recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In consideration of the 
foregoing criteria, the Board finds that the Veteran should 
be afforded an examination that includes a nexus opinion that 
addresses the etiology of the Veteran's currently diagnosed 
COPD.

Finally, the Board notes that the Veteran is currently being 
treated at the Oklahoma Veterans Center-Lawton/Ft. Sill 
Division.  The Board finds that any treatment records dating 
from the last C&P examination in October 2007 to the present 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the Oklahoma Veteran's Center-
Lawton/Ft. Sill Division, from October 
2007 to the present.  A response, 
negative or positive, should be 
associated with the claims file.  If 
records have been retired, an attempt 
to obtain them from their repository 
should be made.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.  

2.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of the Veteran's COPD.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file should be 
made available for review in connection 
with the examination.  The examiner 
should address whether or not the 
Veteran's current COPD is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
related to his military service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.  

3.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


